IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


CONSOLIDATED RAIL CORPORATION,         : No. 138 EAL 2018
                                       :
                 Petitioner            :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
           v.                          :
                                       :
                                       :
ACE PROPERTY & CASUALTY                :
INSURANCE CO. (FORMERLY AETNA          :
INS. CO.), ALLIANZ GLOBAL RISKS U.S.   :
INSURANCE CO.(FORMERLY ALLIANZ         :
INS. CO.), ALLIANZ UNDERWRITERS        :
INSURANCE CO., ALLSTATE                :
INSURANCE CO. (AS SUCCESSOR IN         :
INTEREST TO NORTHBROOK EXCESS          :
& SURPLUS INS. CO. A/K/A               :
NORTHBROOK INS. CO.),AMERICAN          :
HOME ASSURANCE CO. (AMERICAN           :
INTERNATIONAL GROUP), AMERICAN         :
MOTORISTS INSURANCE                    :
CO.(KEMPER), AVIVA INSURANCE CO.       :
OF CANADA (U.S.                        :
BRANCH),(FORMERLY GAN GENERAL          :
INS. CO. (FORMERLY SIMCOE & ERIE       :
GENERAL INS. CO.)), BIRMINGHAM         :
FIRE INSURANCE CO. OF PA.              :
(AMERICAN INTERNATIONAL GROUP),        :
BRITAMCO UNDERWRITERS, INC.C/O         :
DEVONSHIRE GROUP, CENTURY              :
INDEMNITY CO. (SUCCESSOR IN            :
INTEREST TO CIGNA SPECIALTY INS.       :
CO. (FORMERLY CALIFORNIA UNION         :
INSURANCE CO.) AND AS SUCCESSOR        :
TO CCI INSURANCE CO., SUCCESSOR        :
TO INSURANCE CO. OF NORTH              :
AMERICA), CONTINENTAL INSURANCE        :
CO. (IN ITS OWN RIGHT AND AS           :
SUCCESSOR IN INTEREST TO HARBOR        :
INSURANCE CO.)(CNA INSURANCE           :
COS.), EMPLOYERS MUTUAL                :
CASUALTY CO. (EMC INSURANCE            :
COS.), EMPLOYERS INSURANCE OF       :
WAUSAU (FORMERLY EMPLOYERS          :
MUTUAL OF WAUSAU), EVANSTON         :
INSURANCE CO., EVEREST              :
REINSURANCE CO. (FORMERLY           :
PRUDENTIAL REINSURANCE CO.),        :
FEDERAL INSURANCE CO. (CHUBB        :
GROUP OF INS. COS.), FIREMAN'S      :
FUND INSURANCE CO., FIRST STATE     :
INSURANCE CO. (HARTFORD             :
INSURANCE GROUP), GRANITE STATE     :
INSURANCE CO. (AMERICAN             :
INTERNATIONAL GROUP), HARTFORD      :
ACCIDENT & INDEMNITY CO.            :
(HARTFORD INSURANCE GROUP),         :
HUDSON INSURANCE CO., INSCO C/O     :
DEVONSHIRE GROUP, INSURANCE         :
COMPANY OF THE STATE OF             :
PENNSYLVANIA (AMERICAN              :
INTERNATIONAL GROUP), LANDMARK      :
INSURANCE CO. (AMERICAN             :
INTERNATIONAL GROUP), LEXINGTON     :
INSURANCE CO. (AMERICAN             :
INTERNATIONAL GROUP), LIBERTY       :
MUTUAL INSURANCE CO., MIDSTATES     :
REINSURANCE CORP. (FORMERY          :
MEAD REINSURANCE CORP.),            :
NATIONAL CASUALTY CO., NATIONAL     :
UNION FIRE INSURANCE CO. OF         :
PITTSBURGH, PA (AMERICAN            :
INTERNATIONAL GROUP),               :
NORTHWESTERN NATIONAL               :
INSURANCE CO.(FORMERLY              :
BELLEFONTE UNDERWRITERS             :
INSURANCE CO.), OLD REPUBLIC        :
INSURANCE CO., PACIFIC INSURANCE    :
CO.(CNA INSURANCE COS.), REPUBLIC   :
INSURANCE CO., ROYAL INSURANCE      :
CO. OF AMERICA (FORMERLY ROYAL      :
GLOBE INS. CO.)(ROYAL & SUN         :
ALLIANCE INSURANCE GROUP),          :
SENTRY INSURANCE GROUP (AS          :
ASSUMPTIVE REINSURER OF GREAT       :
SOUTHWEST FIRE INS. CO. AND         :
GREAT SOUTHWEST SURPLUS LINES       :
INS. CO.), ST. PAUL FIRE & MARINE   :



                         [138 EAL 2018] - 2
INSURANCE CO. (ST. PAUL                     :
TRAVELERS COMPANIES), ST PAUL               :
SURPLUS LINES INSURANCE CO. (ST.            :
PAUL TRAVELERS COMPANIES),                  :
STONEWALL INSURANCE CO.,TIG                 :
INSURANCE CO.(AS SUCCESSOR TO               :
INTERNATIONAL INS. CO. (FORMERLY            :
INTERNATIONAL SURPLUS LINES INS.            :
CO.)(FAIRFAX FINANCIAL (USA)                :
GROUP), TIG PREMIER INSURANCE               :
CO. (FORMERLY TRANSAMERICA INS.             :
CO.)(FAIRFAX FINANCIAL (USA)                :
GROUP),TRAVELERS CASUALTY AND               :
SURETY CO. (FORMERLY ATENA                  :
CASUALTY AND SURETY CO.) (ST.               :
PAUL TRAVELERS COMPANIES),                  :
TRAVELERS INDEMNITY CO.(ST. PAUL            :
TRAVELERS COMPANIES), TWIN CITY             :
FIRE INSURANCE CO.(HARTFORD                 :
INSURANCE GROUP), UNIONE                    :
ITALIANA REINSURANCE CO. OF                 :
AMERICA, INC., UTICA MUTUAL                 :
INSURANCE CO., ZURICH AMERICAN              :
INSURANCE CO.(FORMERLY ZURICH               :
INSURANCE CO.) AND CERTAIN                  :
LONDON MARKET INSURANCE                     :
COMPANIES AND PENNSYLVANIA                  :
PROPERTY & CASUALTY INSURANCE               :
GUARANTY ASSOCIATION (FORMERLY              :
PENNSYLVANIA INSURANCE                      :
GUARANTY ASSOCIATION),                      :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2018, the Petition for Allowance of Appeal is

DENIED. Joint Application to File Reproduced Record Under Seal and the Application of




                                 [138 EAL 2018] - 3
Respondent Continental Insurance Company To Seal Information Filed Under Seal in

Trial Court are DENIED.




                               [138 EAL 2018] - 4